Title: From Benjamin Franklin to Giambatista Beccaria, 13 July 1762
From: Franklin, Benjamin
To: Beccaria, Giambatista


That glass or porcelain vessels, or even some earthenware bowls, would give off musical tones when gently struck had been known in various parts of the world for centuries before Franklin’s time, and men in both Asia and Europe had learned to entertain themselves and each other by playing tunes on a series of such containers appropriately graded in size. Perhaps it was a group of convivial gentlemen sitting about a table with their wine who made the later discovery that glasses could be made to sing by rubbing a moistened finger around their rims. Experimentation showed that not only the size and thickness of the glass, but also the amount of liquid it contained would determine the pitch of its musical tone.
By the 1730s, at least, this scientific toy had begun to be taken seriously, and references occasionally appeared to sets of tuned glasses which were used to provide music in churches or were played in combination with violins and basses. At this time the Verrillon, as it was called, seems always to have been used as a percussion instrument.
A decade later an Irishman, Richard Pockrich, or Puckridge, entered the scene—a strange and visionary person, who operated a brewery which failed, proposed vineyards in the Irish bogs, offered to build unsinkable boats for the navy, and undertook to raise geese on a large scale on unsuitable land. Well ahead of his time with the germ of one idea, at least, he suggested blood transfusions as a means of rejuvenating the aged. Twice he failed of election to Parliament. A man of real musical abilities, in about 1741 he turned his attention to the musical glasses and began to give concerts professionally in England and Ireland. At first he seems to have played the glasses by striking them with sticks, but towards the end of his career he developed great skill in the method of rubbing their rims with moistened fingers, giving their notes a sustained quality not possible by percussion.
Pockrich’s success inspired others. In 1746 the young German composer Christoph Willibald Gluck played a concerto at a benefit for himself in London. Others learned the art, both men and women, professionals and amateurs. By 1761 the musical glasses had become very much the vogue in London and in November of that year one of the most skillful performers, Miss Anne Ford, published a set of instructions. One of the amateur players was Edward Hussey Delaval, classicist and scientist, whom Franklin had helped elect to the Royal Society in 1759. As Franklin told Beccaria in the letter below, it was Delaval who in turn introduced Franklin to the musical glasses.
Franklin was obviously delighted, but he found inadequacies in the glasses as then employed. Filling each of a series of glasses with just the right amount of water to make it give off truly its assigned tone was a delicate and time-consuming job and one which had to be repeated before each performance. Enough glasses to provide a reasonable range, including all the semitones, occupied a considerable space on a table and could be awkward to play. Furthermore, it was difficult if not impossible to play more than two at once, one with each hand. Characteristically, then, Franklin set about to improve the musical glasses; the result was his invention, sometimes at first called the “glassychord,” but which he himself named the “armonica,” as he told Beccaria at the end of this letter. Some of his contemporaries began to put an unnecessary “h” in front of the word and “harmonica” became the name by which his instrument was usually called, thereby misleading many people of later generations into the belief that Franklin invented the mouth organ.
It is not entirely certain just when Franklin devised the armonica, had his first instrument made, and began to play it. The evidence is strong, however, that these events took place at least as early as 1761, and by January of the following year a protégée, Miss Marianne Davies, was giving public performances. He himself took great pleasure from playing his armonica; he carried one home with him when he sailed a few weeks after writing this letter to Beccaria, and always thereafter seems to have had one in his living quarters wherever he might be. Later volumes of this edition will contain many references to his continued interest and delight in his musical invention.

Just when and how Marianne Davies was introduced to the armonica is not known. The daughter of a musician, she was already familiar in English concert halls as a singer and a performer on the flute and harpsichord. The statement has occasionally been made—quite incorrectly —that she was somehow related to Franklin; it has also been said—with greater probability of truth—that he provided her with her first armonica. But no evidence has been found to suggest the circumstances under which they first became acquainted, and no letters between them survive earlier than one from her of April 26, 1783. In that she referred repeatedly to her “strong feelings of Gratitude” to her “Benefactor,” and proudly mentioned that she had “the Prerogative (thro’ your goodness) of being the first public Performer on that Instrument.”
In any case, she began her public performances on the armonica early in 1762, playing at various places of entertainment in London and the provinces; later she visited Ireland and the Continent. Sometimes she varied her programs with vocal numbers or others on the flute or harpsichord, but she became identified as the leading performer on the armonica. Her parents and younger sister Cecilia seem to have accompanied her on her Continental tours. By 1767 Cecilia’s voice had matured and she began to share importantly in the programs as a singer, learning to assimilate her tones admirably to those of the armonica. The performance of the Davies sisters attained great popularity, and Marianne Davies, more than anyone else, was responsible for the vogue the armonica came to enjoy, especially in the German states and in Vienna.
Perhaps the high point in the sisters’ joint career came in Vienna on June 27, 1769. The occasion was the marriage of the Archduchess Amalia to Duke Ferdinand of Parma. In honor of the bridal couple the Italian librettist Pietro Metastasio, then court poet, composed an ode in Italian which the popular composer Johann Adolf Hasse set to music   for soprano with armonica accompaniment. The Davies sisters rendered this composition apparently to the great satisfaction and approval of the assembled guests. Marianne seems to have remembered her benefactor, for a copy of the words—though unfortunately not of the score—survives among the Franklin Papers.
For a good many years the armonica not only enjoyed great popularity with the public at large but also received the serious attention of distinguished musicians. Leopold Mozart, father of the great composer, wrote warmly of it to his wife in 1773, reporting that Friedrich Anton Mesmer, the proponent of “animal magnetism,” had an instrument that he played unusually well and adding that “Wolfgang too has played upon it. How I should like to have one!”
Wolfgang Mozart, indeed, not only played the armonica experimentally as a youth but wrote for it later on, as did several other eighteenth-century composers. In 1791 Mozart heard a blind girl, Marianna Kirchgessner, perform in Vienna and was inspired to compose an Adagio for armonica solo (K. 356) and what E. Power Biggs has called “one of his most perfect and delightful works,” a quintet, the Adagio and Rondo for armonica, flute, oboe, viola, and cello (K. 617). In 1814 Beethoven wrote an armonica accompaniment to spoken words as part of the incidental music he composed for Friedrich Duncker’s tragedy Leonora Prohaska (op. 202).

The armonica apparently gave forth a sustained, ringing tone, rather different in quality from the effect produced by tapping a glass with a stick or metal rod. Since Franklin’s instrument included no device for damping the vibration and hence the tone, the playing of rapid passages acceptably must have been difficult. Various individuals in Europe or America attempted to improve the armonica. A trough filled with water was sometimes placed beneath the row of glasses so that as they turned their rims would remain constantly wet, simplifying the performer’s task. Several people tried to convert the armonica into a keyboard instrument; one of these was Francis Hopkinson, Franklin’s Philadelphia friend, who wrote Thomas Jefferson in 1786 that he was working on the scheme and had “little Doubt of Success.” Jefferson replied that if Hopkinson’s project worked out “It will be the greatest present which has been made to the musical world this century, not excepting the Piano forte.” Later Hopkinson reported substantial progress, but for all his optimism and Jefferson’s enthusiasm, neither this nor any other attempt to turn the armonica into a satisfactory keyboard instrument proved really effective. No armonica of this sort seems to have survived, even in a museum.
Contemporary references generally describe the tones of Franklin’s instrument by such adjectives as “ethereal,” “sweet,” “pathetic,” or “melancholy,” qualities which undoubtedly account for a good deal of its popularity during the first flush of romanticism in music. Yet, as musical tastes began to change, the armonica lost much of its appeal. It was a difficult instrument to play really well, and was expensive—far more so than a simple set of glasses—and probably out of reach of many whose objective was mere diversion or the entertainment of patrons of pleasure gardens or music halls. An inherent problem was the fragility of the glass: not only might one or more hemispheres break when the instrument was moved about, but all too often a “note” could shatter through its own vibration when played.
Most important, however, was the belief, which attained wide acceptance in the course of time, that the armonica was dangerous to the health of the performer. The cause, it seems, was partly physiological, partly psychological. The vibrations of the glasses, transferred through the fingers, were thought to have injured in time the entire nervous system of the player. This belief was a major reason for the many attempts to devise a satisfactory keyboard which would substitute mechanical “fingers” for those of the performer. Furthermore, the “pathetic” and “melancholy” tones of the instrument, if heard often and long enough, induced an unhappy state of mind which might result in what many people today would call a nervous breakdown. Leopold Mozart wrote, five years after his first enthusiastic letter about the armonica, that he had been listening to a famous oboist but that “this mezza di voce was too frequent for my taste and has the same melancholy effect on me as the tones of the armonica, for it produces almost the same kind of sound.” Whatever may have been the true medical reasons, the fact remains that Marianne Davies became ill and was confined to her room for more than a year; and Marianna Kirchgessner and at least one other professional performer had to give up playing because of nervous disorders. It may be remarked, on the other hand, that neither Franklin nor Mesmer, among other players, ever experienced nervous breakdowns; nor, oddly enough, did any of those who continued to perform publicly on the old-fashioned row of musical glasses on a table seem to have complained of the same harmful effects.
Nevertheless, for all these reasons, and perhaps for others not now recognized, the armonica gradually fell into neglect and in time passed completely out of use. Its final disappearance from the concert platform cannot be precisely dated, but it seems safe to say that public performances on Franklin’s instrument, as distinct from the musical glasses, were rare after about 1825 or 1830. A few instruments survive today in museums or collections of antique musical instruments or in private homes, but it is believed that none of them is fully playable. The armonica as Franklin gave it to the musical world of his time is now a curiosity of the past.
 
Rev. Sir,
London, July 13, 1762.
I once promised myself the pleasure of seeing you at Turin, but as that is not now likely to happen, being just about returning to my native country, America, I sit down to take leave of you (among others of my European friends that I cannot see) by writing.
I thank you for the honourable mention you have so frequently made of me in your letters to Mr. Collinson and others, for the generous defence you undertook and executed with so much success, of my electrical opinions; and for the valuable present you have made me of your new work, from which I have received great information and pleasure. I wish I could in return entertain you with any thing new of mine on that subject; but I have not lately pursued it. Nor do I know of any one here that is at present much engaged in it.

Perhaps, however, it may be agreeable to you, as you live in a musical country, to have an account of the new instrument lately added here to the great number that charming science was before possessed of: As it is an instrument that seems peculiarly adapted to Italian music, especially that of the soft and plaintive kind, I will endeavour to give you such a description of it, and of the manner of constructing it, that you, or any of your friends may be enabled to imitate it, if you incline so to do, without being at the expence and trouble of the many experiments I have made in endeavouring to bring it to its present perfection.
  You have doubtless heard the sweet tone that is drawn from a drinking glass, by passing a wet finger round its brim. One Mr. Puckeridge, a gentleman from Ireland, was the first who thought of playing tunes, formed of these tones. He collected a number of glasses of different sizes, fixed them near each other on a table, and tuned them by putting into them water, more or less, as each note required. The tones were brought out by passing his fingers round their brims. He was unfortunately burnt here, with his instrument, in a fire which consumed the house he lived in. Mr. E. Delaval, a most ingenious member of our Royal Society, made one in imitation of it, with a better choice and form of glasses, which was the first I saw or heard. Being charmed with the sweetness of its tones, and the music he produced from it, I wished only to see the glasses disposed in a more convenient form, and brought together in a narrower compass, so as to  admit of a greater number of tones, and all within reach of hand to a person sitting before the instrument, which I accomplished, after various intermediate trials, and less commodious forms, both of glasses and construction, in the following manner.
The glasses are blown as near as possible in the form of hemispheres, having each an open neck or socket in the middle. The thickness of the glass near the brim about a tenth of an inch, or hardly quite so much, but thicker as it comes nearer the neck, which in the largest glasses is about an inch deep, and an inch and half wide within, these dimensions lessening as the glasses themselves diminish in size, except that the neck of the smallest ought not to be shorter than half an inch. The largest glass is nine inches diameter, and the smallest three inches. Between these there are twenty-three different sizes, differing from each other a quarter of an inch in diameter. To make a single instrument there should be at least six glasses blown of each size; and out of this number one may probably pick 37 glasses, (which are sufficient for 3 octaves with all the semitones) that will be each either the note one wants or a little sharper than that note, and all fitting so well into each other as to taper pretty regularly from the largest to the smallest. It is true there are not 37 sizes, but it often happens that two of the same size differ a note or half note in tone, by reason of a difference in thickness, and these may be placed one in the other without sensibly hurting the regularity of the taper form.
The glasses being chosen and every one marked with a diamond the note you intend it for, they are to be tuned by diminishing the thickness of those that are too sharp. This is done by grinding them round from the neck towards the brim, the breadth of one or two inches as may be required; often trying the glass by a well tuned harpsichord, comparing the tone drawn from the glass by your finger, with the note you want, as sounded by that string of the harpsichord. When you come near the matter, be careful to wipe the glass clean and dry before each trial, because the tone is something flatter when the glass is wet, than it will be when dry; and grinding a very little between each trial, you will thereby tune to great exactness. The more care is necessary in this, because if you go below your required tone, there is no sharpening it again but by grinding somewhat off the brim, which will afterwards require polishing, and thus encrease the trouble.
The glasses being thus tuned, you are to be provided with a case for them, and a spindle on which they are to be fixed. My case is about three feet long, eleven inches every way wide within at the biggest end, and five inches at the smallest end; for it tapers all the way, to adapt it better to the conical figure of the set of glasses. This case opens in the middle of its height, and the upper part turns up by hinges fixed behind. The spindle which is of hard iron, lies horizontally from end to end of the box within, exactly in the middle, and is made to turn on brass gudgeons at each end. It is round, an inch diameter at the thickest end, and tapering to a quarter of an inch at the smallest. A square shank comes from its thickest end through the box, on which shank a wheel is fixed by a screw. This wheel serves as a fly to make the motion equable, when the spindle, with the glasses, is turned by the foot like a spinning wheel. My wheel is of mahogany, 18 inches diameter, and pretty thick, so as to conceal near its circumference about 25 lb. of lead. An ivory pin is fixed in the face of this wheel and about 4 inches from the axis. Over the neck of this pin is put the loop of the string that comes up from the moveable step to give it motion. The case stands on a neat frame with four legs.
To fix the glasses on the spindle, a cork is first to be fitted in each neck pretty tight, and projecting a little without the neck, that the neck of one may not touch the inside of another when put together, for that would make a jarring. These corks are to be perforated with holes of different diameters, so as to suit that part of the spindle on which they are to be fixed. Then a glass is put on, by holding it stiffly between both hands, while another turns the spindle, it may be gradually brought to its place. But care must be taken that the hole be not too small, lest in forcing it up the neck should split; nor too large, lest the glass not being firmly fixed, should turn or move on the spindle, so as to touch and jar against its neighbouring glass. The glasses thus are placed one in another, the largest on the biggest end of the spindle which is to the left hand; the neck of this glass is towards the wheel, and the next goes into it in the same position, only about an inch of its brim appearing beyond the brim of the first; thus proceeding, every glass when fixed shows about an inch of its brim, (or three quarters of an inch, or half an inch, as they grow smaller) beyond the brim of the glass that contains it; and it is from these exposed parts of each glass that the tone is drawn, by laying a finger upon one of them as the spindle and glasses turn round.
My largest glass is G a little below the reach of a common voice, and my highest G, including three compleat octaves. To distinguish the glasses the more readily to the eye, I have painted the apparent parts of the glasses within side, every semitone white, and the other notes of the octave with the seven prismatic colours, viz. C, red; D, orange; E, yellow; F, green; G, blue; A, Indigo; B, purple; and C, red again; so that glasses of the same colour (the white excepted) are always octaves to each other.
This instrument is played upon, by sitting before the middle of the set of glasses as before the keys of a harpsichord, turning them with the foot, and wetting them now and then with a spunge and clean water. The fingers should first be a little soaked in water and quite free from all greasiness; a little fine chalk upon them is sometimes useful, to make them catch the glass and bring out the tone more readily. Both hands are used, by which means different parts are played together. Observe, that the tones are best drawn out when the glasses turn from the ends of the fingers, not when they turn to them.
The advantages of this instrument are, that its tones are incomparably sweet beyond those of any other; that they may be swelled and softened at pleasure by stronger or weaker pressures of the finger, and continued to any length; and that the instrument, being once well tuned, never again wants tuning.
In honour of your musical language, I have borrowed from it the name of this instrument, calling it the Armonica.
With great esteem and respect, I am, &c.
